     Case 1:19-cv-01951-SHR-MCC Document 28 Filed 06/04/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RALPH MCCLAIN,                               :      Civil No. 1:19-CV-1951
                                             :
      Plaintiff,                             :
                                             :      (Judge Rambo)
v.                                           :
                                             :      (Magistrate Judge Carlson)
PENNSYLVANIA DEPARTMENT OF                   :
CORRECTIONS, et al.                          :
                                             :
      Defendants.                            :

                        MEMORANDUM AND ORDER

      The background of this order is as follows:

      This pro se prisoner lawsuit was removed to federal court by the defendants,

who then filed a motion to dismiss the complaint. (Doc. 5). This motion to dismiss

challenged the legal sufficiency of the spare, 4-page complaint originally filed by

McClain, a state inmate, in state court. (Doc. 1-2). Upon consideration of this

motion, we recommended that the motion be granted, in part, and denied, in part.

The district court adopted this recommendation.

      On May 18, 2020, McClain filed an amended complaint. (Doc. 21). The

defendants moved to strike this amended complaint as untimely and not authorized

by leave of court. (Doc. 22). McClain then responded to this motion to strike, filed a

further amended complaint, and filed a motion for leave to amend his complaint.

                                         1
     Case 1:19-cv-01951-SHR-MCC Document 28 Filed 06/04/20 Page 2 of 3




(Doc. 24-26). In addition, McClain filed a motion to compel answers to discovery he

had propounded based upon an earlier version of his complaint. (Doc. 27).

      Rule 15(a) of the Federal Rules of Civil Procedure, which governs amendment

of pleadings strongly favors amendment of pleadings, and provides that such leave

to amend should be liberally granted “when justice so requires.” Fed. R. Civ. P.

15(a)(2).

      Accordingly, in accordance with the dictates of Rule 15 IT IS ORDERED as

follows:

      1.    The plaintiff’s motion for leave to amend his complaint (Doc. 26), is

GRANTED, and the proffered amended complaint, (Doc. 24), will be lodged by the

clerk as the amended complaint and operative pleading in this matter.

      2.    We believe that this development has substantive significance for the

parties with respect to the pending motion to strike and motion to compel, both of

which related to prior complaints filed by McClain, complaints which McClain has

now abandoned. As a matter of law, an amended complaint takes the place of the

original complaint, effectively invalidating the original complaint. Crysen/Montenay

Energy Co. v. Shell Oil Co. (In re Crysen/Montenay Energy Co.), 226 F.3d 160, 162

(2d Cir. 2000) ("[A]n amended pleading ordinarily supersedes the original and

renders it of no legal effect"); see 6 Charles Alan Wright, Arthur R. Miller & Mary

                                         2
     Case 1:19-cv-01951-SHR-MCC Document 28 Filed 06/04/20 Page 3 of 3




Kay Kane, Federal Practice & Procedure ' 1476 (2d ed. 1990) ("A pleading that has

been amended Y supersedes the pleading it modifiesY. Once an amended pleading is

interposed, the original pleading no longer performs any function in the caseY.").

Therefore, since McClain’s prior complaints are now legal nullities the defendant’s

motion to strike a prior version of the complaint, (Doc. 22), and McClain’s motion

to compel discovery relating to those prior complaints (Doc. 27), are DISMISSED as

moot.

        3.    However, this motion to amend is granted without prejudice to the

assertion of any defenses or dispositive motions that the defendants may believe are

appropriate with respect to the amended complaint, and without prejudice to

McClain propounding new discovery requests based upon the allegations in the

amended complaint that has now been approved by this court.(Doc. 24).

        SO ORDERED, this 4th day of June 2020.



                                      /s/ Martin C. Carlson
                                      Martin C. Carlson
                                      United States Magistrate Judge




                                         3
